13‐4510
Cuomo v. Crane Co.




                       UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                                               

                                   August Term, 2014

            (Argued: November 5, 2014             Decided: November 13, 2014)

                                 Docket No. 13‐4510‐cv

                                   ________________

                 SUSAN CUOMO, individually and as administratix for the 
                               Estate of Joseph Cuomo,

                                                            Plaintiff‐Appellee,
                                        — v. — 

                                      CRANE CO., 

                                                            Defendant‐Appellant,

  AIR & LIQUID SYSTEMS CORPORATION, as successor by merger to Buffalo Pumps,
 Inc., ATWOOD & MORILL COMPANY, AURORA PUMP COMPANY, BLACKMER, BW/IP,
        INC., and its wholly owned subsidiaries, BYRON JACKSON PUMPS, CBS
 CORPORATION, successor by merger to CBS Corporation, FKA, Viacom Inc., FKA
    Westinghouse Electric Corporation, CLEAVER BROOKS COMPANY, INC., FMC
   CORPORATION, AMERICA STANDARD INC., FOSTER WHEELER, L.L.C., GARDNER
       DENVER, INC., GENERAL ELECTRIC COMPANY, GOULDS PUMPS, INC., IMO
  INDUSTRIES, INC., INGERSOLL‐RAND COMPANY, OWENS‐ILLINOIS, INCORPORATED,
 RAPID‐AMERICAN CORPORATION, TRANE U.S. INC., FKA American Standard Inc.,
   U.S. RUBBER COMPANY (UNIROYAL), UNION CARBIDE CORPORATION, WARREN
  PUMPS, L.L.C., WEINMAN PUMP & SUPPLY CO., YARWAY CORPORATION, AMCHEM
   PRODUCTS, INC., now known as Rhone Poulenc AG Company now known as
                           Bayer Conscience, Inc., 

                                                                      Defendants.

                                                                   

B e f o r e:

                     LEVAL, LYNCH, and DRONEY, Circuit Judges.

                                __________________

       Defendant‐appellant Crane Co. appeals from an order of the district court

remanding plaintiff‐appellee Susan Cuomo’s failure‐to‐warn action against

Crane to state court after Crane removed the case under the federal officer

removal statute.  Crane argues that the district court erred by requiring evidence

that the Navy either affirmatively proscribed or dictated the content of asbestos

warnings as the basis of Crane’s federal contractor defense.  Because we agree

that Crane has asserted a colorable federal contractor defense despite the absence

of such evidence, we reverse.

                                                                

               ALANI GOLANSKI, Weitz & Luxenberg, P.C., New York, New York, for
               Plaintiff‐Appellee Susan Cuomo.




                                                2
             MICHAEL  JAMES  ROSS  (Angela  DiGiglio  and  Nicholas  P.  Vari,  on  the
             brief), K&L Gates LLP, New York, New York, for Defendant‐Appellant
             Crane Co. 

                                                                

GERARD E. LYNCH, Circuit Judge:

      After defendant‐appellant Crane Co. removed plaintiff‐appellee Susan

Cuomo’s failure‐to‐warn suit on the basis of the federal officer removal statute,

28 U.S.C. § 1442(a)(1), the U.S. District Court for the Southern District of New

York (Shira A. Scheindlin, J.) granted Cuomo’s motion to remand the case to state

court.  Reviewing the evidence submitted by both parties, the court concluded

that because the evidence did not establish that the Navy either affirmatively

prohibited or dictated asbestos warnings on Crane’s equipment, Crane did not

raise a colorable federal contractor defense.  Because we conclude that Crane’s

proffered evidence sufficed to assert a colorable federal defense at the removal

stage, we reverse.

                                  BACKGROUND

      Susan Cuomo, individually and on behalf of the estate of her late husband

Joseph Cuomo, brought state tort claims against Crane Co. and approximately

twenty‐five other defendants in New York state court.  Cuomo alleged that


                                                3
Crane, a supplier of shipboard equipment to the United States Navy, caused her

husband to be exposed to asbestos during his service from 1974 to 1980 by failing

to affix adequate asbestos warnings to the valves it supplied for the Navy’s

vessels.

      On January 11, 2013, Crane removed the suit to federal court under 28

U.S.C. § 1442(a)(1), the federal officer removal statute, asserting that it would

pursue a federal contractor defense at trial.  In support of its motion, Crane

presented testimony and documentary evidence, including the affidavits of

retired Rear Admiral David P. Sargent, Jr., who stated that contractors like Crane

were not allowed to deviate from the Navy’s specifications by affixing health

warnings not expressly required by the Navy, and Dr. Samuel A. Forman, a

former Naval medical officer who testified that the Navy recognized the health

risks of asbestos as early as 1922.  Crane also provided samples of the Navy’s

manufacturer specifications from the past several decades, which imposed a

variety of requirements on suppliers of valves and similar shipboard equipment

but did not direct suppliers to affix asbestos warnings.

      On August 9, 2013, Cuomo moved to remand the suit to state court,

arguing that Crane failed to advance a colorable federal defense.  In support of


                                          4
her motion, Cuomo produced the affidavit of retired Captain Arnold P. Moore,

who insisted that the Navy “relied heavily” on manufacturers like Crane to

identify health hazards associated with their equipment, as well as prior

testimony by Dr. Forman in which he failed to identify a single instance of the

Navy rebuffing a manufacturer’s decision to affix additional asbestos labels.

         On November 1, 2013, the district court granted Cuomo’s motion to

remand.  Appraising both parties’ exhibits, the court found that Crane had

provided no evidence that the Navy’s specifications either actively prohibited or

“dictated” the content of any proposed asbestos warnings on Crane’s equipment. 

Accordingly, she concluded that Crane failed to identify any “significant conflict”

between the Navy’s safety regulations and New York’s tort liability standards so

as to give rise to a colorable federal contractor defense.  See Cuomo v. Air &

Liquid Sys. Corp., No. 13 CIV. 273, 2013 WL 5913379, at *3 (S.D.N.Y. Nov. 1,

2013).

                                   DISCUSSION

         We review de novo a district court’s decision on a motion to remand. 

Bounds v. Pine Belt Mental Health Care Res., 593 F.3d 209, 214 (2d Cir. 2010).




                                          5
      The federal officer removal statute provides that any action brought

against an “officer (or any person acting under that officer) of the United States

or of any agency thereof, in an official or individual capacity, for or relating to

any act under color of such office,” may be removed to federal court by the

defendant.  28 U.S.C. § 1442(a)(1); see also Isaacson v. Dow Chem. Co., 517 F.3d

129, 135 (2d Cir. 2008).  To invoke the statute, a defendant who is not himself a

federal officer must demonstrate that (1) the defendant is a “person” under the

statute, (2) the defendant acted “under color of federal office,” and (3) the

defendant has a “colorable federal defense.”  Isaacson, 517 F.3d at 135 (internal

quotation marks and alterations omitted).

      The Supreme Court has cautioned that the scope of the federal officer

removal statute “is not narrow or limited.”  Willingham v. Morgan, 395 U.S. 402,

406 (1969) (internal quotation marks omitted).  Because a core purpose of the

statute is to let the “validity of the [federal] defense” be “tried in federal court,”

Isaacson, 517 F.3d at 139, a defendant seeking removal need not “virtually . . .

win his case,” Jefferson County, Ala. v. Acker, 527 U.S. 423, 431 (1999) (internal

quotation marks omitted), nor must his defense even be “clearly sustainable” on

the facts, Isaacson, 517 F.3d at 139 (internal quotation marks omitted).  Precisely


                                           6
in those cases where a plaintiff challenges the factual sufficiency of the

defendant’s defense, the defendant should “have the opportunity to present [his]

version of the facts to a federal, not a state, court.”  Willingham, 395 U.S. at 409;

see also Osborn v. Haley, 549 U.S. 225, 251 (2007).  The inquiry on the motion to

remand is purely jurisdictional, and neither the parties nor the district courts

should be required to engage in fact‐intensive motion practice, pre‐discovery, to

determine the threshold jurisdictional issue.  A merely “colorable” defense is

sufficient to “assure the federal court that it has jurisdiction to adjudicate the

case.”  Kircher v. Putnam Funds Trust, 547 U.S. 633, 644 n.12 (2006).

      Crane asserts that it is insulated against Cuomo’s state tort claims on the

basis of the federal contractor defense.  The federal contractor defense immunizes

defendants who supply equipment for the federal government from state tort

liability so long as “(1) the United States approved reasonably precise

specifications for the allegedly [defective] equipment; (2) the equipment

conformed to those specifications; and (3) the contractor who supplied the

equipment warned the United States about the dangers in the use of the

equipment that were known to the [contractor] but not to the United States.”  In

re “Agent Orange” Prod. Liab. Litig., 517 F.3d 76, 88 (2d Cir. 2008) (internal


                                           7
quotation marks and alterations omitted); see also Boyle v. United Techs. Corp.,

487 U.S. 500, 512 (1988).1 

      In support of removal, Crane presented several affidavits and numerous

documentary exhibits suggesting that (1) the Navy provided detailed

specifications for the valves that Crane supplied for its vessels, (2) Crane’s valves

must have conformed to those specifications if they were accepted by the Navy,

and (3) the Navy was well aware of the health risks associated with asbestos by

the 1970s.  This evidence provides a colorable factual basis for each prong of the

federal contractor defense.  Indeed, several district courts and at least one other

Circuit court have found a near‐identical showing adequate to merit federal

removal under § 1442(a)(1).  See Leite v. Crane Co., 749 F.3d 1117, 1120 (9th Cir.

2014); see also, e.g., Crews v. Air & Liquid Sys. Corp., No. 7:12‐CV‐1678, 2014 WL

636362, at *6 (N.D.N.Y. Feb. 18, 2014); Gates v. A.O. Smith Water Prods. Co., No.

3:13‐CV‐1435, 2014 WL 104965, at *5 (N.D.N.Y. Jan. 9, 2014).  To the extent that

Cuomo’s competing testimony challenges the accuracy or reliability of Crane’s

evidence, it does not undercut Crane’s right to removal, but rather raises the very


      1
        We have recognized that this standard applies to failure‐to‐warn claims
as well as to defective‐design claims.  In re Joint E. & S. Dist. N.Y. Asbestos Litig.,
897 F.2d 626, 629 (2d Cir. 1990).

                                           8
type of factual dispute about the validity of the defense that should be submitted

to the judgment of a federal court.  See Osborn, 549 U.S. at 251.  

      The district court concluded, and Cuomo now argues, that Crane cannot

make even a “colorable” bid for the federal contractor defense because it

provided no evidence that the Navy prohibited or actively prescribed the content

of any proposed asbestos labels.   That argument exaggerates both the

requirements of the federal contractor defense and the threshold for federal

removal under § 1442(a)(1).   In the context of failure‐to‐warn claims, as in the

defective‐design context, the federal contractor defense demands proof that the

government approved “reasonably precise specifications for the allegedly

[defective] equipment,” Agent Orange, 517 F.3d at 88 (emphasis added and

alterations omitted); it does not require that the government issue reasonably

precise specifications for each particular label.  While Cuomo correctly notes that

In re Joint Eastern & Southern District New York Asbestos Litigation demanded 

some evidence that the disputed product warnings “resulted from a

determination of a government official, and thus that the Government itself

‘dictated’ the[ir] content,” 897 F.2d 626, 630 (2d Cir. 1990) (citation omitted),

“dictating” the content of a warning does not necessarily require the government


                                           9
to prescribe its literal terms.   Rather, as we went on to clarify, a defendant need

only establish that “the Government . . . dictated or otherwise controlled the nature

and the content of the product warnings,” id. at 632 (emphasis added); see also

id. at 630 n.4, a standard satisfied by evidence showing that “the Government,

making a discretionary . . . decision contrary to the requirements of state law,

incorporate[d] this decision into a military contractor’s contractual obligations,

thereby limiting the contractor’s ability to accommodate safety in a different

fashion,” id. at 632.   

       In this case, Crane has provided evidence that the Navy issued detailed

and comprehensive specifications regarding the production and packaging of its

valves – specifications that for all their particularity made no mention of asbestos

warnings.  Whether or not that evidence will ultimately be sufficient to persuade

a federal court that these specifications articulated a discretionary safety policy

by the Navy effectively “limiting” Crane’s ability to affix additional asbestos

warnings, or even to raise a fact issue that will survive a motion for partial

summary judgment, Crane has certainly provided sufficient evidence to create at

this preliminary stage a “colorable” possibility of satisfying that standard.  




                                          10
      We conclude that Crane’s evidence tending to prove that the Navy issued

precise specifications regarding its shipboard equipment, that the Navy would

not have accepted Crane’s equipment had it not conformed to those

specifications, and that the Navy understood the health risk associated with

asbestos easily clears the low threshold for asserting a federal contractor defense

for purposes of removal under § 1442(a)(1).2  Respecting the policy behind the

federal officer removal statute, we emphasize that the district court’s role on a

remand motion is not to resolve whether the defendant has established the

federal contractor defense or to resolve factual disputes, but only to ensure the

existence of some competent evidence supporting a “colorable” federal defense. 

                                  CONCLUSION

             For the foregoing reasons, the order of the district court is

REVERSED. 


      2
        Cuomo additionally argues that Crane failed to satisfy the first two
prongs of the federal contractor defense because it produced no copies of its own
procurement contracts with the Navy.   Because the district court’s holding dealt
exclusively with the third prong, that issue is not properly before us.  See
Singleton v. Wulff, 428 U.S. 106, 120 (1976) (“It is the general rule, of course, that
a federal appellate court does not consider an issue not passed upon below.”).  In
any event, as stated above, examples of the Navy’s customary specifications and
testimony that Crane’s valves conformed to those specifications satisfy Crane’s
burden under § 1442(a)(1) even absent specific evidence of Crane’s own contracts.

                                         11